DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendment and remarks filed 25 March 2022.
Claims 1, 2, 4, and 5 have been amended and are hereby entered.
Claim 6 have been added.
Claim 3 has been canceled.
Claims 1-2, and 4-6 are currently pending and have been examined. 
This action is made FINAL.

	
Response to Amendments and Remarks
Claim Objections
Claim 2 was objected to because of informalities. The Applicant has amended claim 2, overcoming the objection.  Accordingly, the objection to claim 2 is withdrawn.  
Claim Interpretation
The examiner interpreted a number of limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Applicant has amended claims has either traversed amended the claims to overcome such an interpretation.  Specifically, the claims 1 and 5 have been been amended to remove “a first calculating unit configured to calculate a first position”, “a second calculating unit configured to calculate a second position”, “an occupant position calculating unit configured to calculate an occupant position”, “an output unit configured to output information”, and “an informing unit configured to provide guidance”. Further, Applicant has traversed the claim interpretation that “imaging device” invokes the means plus function limitations under 35 U.S.C. 112(f).  Applicant’s arguments, see page 6 with respect to the 35 U.S.C. 112(f) interpretation of “imaging device” have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. 112(f) claim interpretation has been overcome.  
Claim Rejections - 35 USC § 112
Claims 2-4 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 and 4 have been amended to overcome the 35 U.S.C. 112(b) rejections of record, and accordingly, the rejection of claim 2 and 4 under 35 U.S.C. 112(b) has been withdraw.    Claim 3 has been cancelled and accordingly, the rejection of claim 3 under 35 U.S.C. 112(b) is now moot.  
Claim Rejections - 35 USC §§ 102 and 103
Claims 1 and 5 were rejected under 35 U.S.C. §102(a)(2) as being anticipated by WO 2020/165908 to Gronau. Claim 2 was rejected under 35 U.S.C. §103 as being obvious over Gronau in view of US 2016/0266186 to Mansour. Claims 3-4 were rejected under 35 U.S.C. §103 as being obvious over Gronau in view of US 2018/0150707 to Fujii. 
Applicant’s arguments, filed 25 March 2022, with respect to the rejection(s) of claim(s) 1 and 5 under 35 U.S.C. §102 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. §103 in view of Gronau and Fujii.  
Applicant argues that Gronau fails to expressly or inherently disclose or make obvious the features of amended independent claim 1 regarding a central processing unit configured to calculate an occupant position by fusing the first position and the second position which includes a head position. The examiner respectfully disagrees.  
As noted in the rejection below, Gronau does disclose the second position which includes a head position. The examiner relies, in part on ¶184 to show calculating a second position which includes a head position of the occupant from a detection result of the sensor, which discloses “At step 330 the obtained data including the sensory data and the additional data relating to the vehicle's state and/or condition are analyzed for example by the processor 252 to extract detailed information on one or more objects and/or interior passengers compartment. According to some embodiments, the extracted information may include occupancy state and/or details on the one or more objects of interest and/or portions of the objects and/or areas in the vehicle. For example, the analysis may include identifying one or more body parts of passengers in the vehicle cabin such as the face, hands, torso and/or other body parts of the passengers.” (emphasis added). Further, Gronau teaches in ¶¶194 and 197 determining the position of the identified passengers, for example whether a passenger is sitting straight or leaning to the side or forward”: and the “determination and orientation of an object…monitoring the rear of an occupant’s head…monitor head direction of occupants… monitor gaze direction”(emphasis added). Further the examiner notes that the determination of location of the face is interpreted to include determining the head position.  The Examiner notes that all of these are taught as possible outputs of a fusing process which includes the sensor information from the seat. 
Applicant further notes that Gronau merely discloses that data including multiple images including two or more images, for example, one or more or a sequence of 2D images, and one or more or a sequence of 3D images of the vehicle cabin are obtained, one or more pose detection algorithms are applied on the obtained sequence of 2D images to detect the pose and orientation of the occupants in the vehicle cabin, and a Neural Network such as a DNN (Deep Neural Network) is applied for each obtain 2D image over time (t) to generate (e.g. superpose) a skeleton layer on each identified occupant.  The examiner notes there is no specific argument with respect to this discussion for the Examiner to address, nor does the Examiner understand how the recited paragraphs relate to the rejection or what is being refuted by the discussion.  
Finally, the Applicant alleges that Fujii merely disclose a first calculation unit that calculates first information that is information on a face of passenger from the image which does not teach the claimed neural network.  As shown below, the examiner relies upon Fujii to teach a model that generates a seat position that can be combined with the fused head and body position to provide a more accurate passenger position (as taught by Fuji in ¶132.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim as amended requires the safety device comprises an airbag for front collision, an airbag for rear collision, a side impact airbag, a seat mounted airbag, a head rest, a retractor, and a seat recliner.  The specification does not provide support for the combination of all of these safety devices, rather the specification only provides support for an airbag for front collision, an airbag for rear collision, a side impact airbag, a seat mounted airbag, a head rest, a retractor, a seat recliner, or an informing unit configured to provide guidance by voice or visually (see instant application ¶¶9 and 26 and claim 1 which recites  “a safety device”).  Further, there is no support output of the information to all of the listed devices.  Accordingly, in light of the specification the Examiner will consider one of the safety devices to meet the supported claim limitations. 
Claim 6 depend from claim 5 and is similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on its dependency on claim 5.  
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the occupant position calculating unit in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a head position” in line 17.  Claim 1 also recites “a head position” in lines 8-9.  It is unclear if the head position in line 17 is the same head position as that recited in lines 8-9.  Further, the examiner notes that the head position of line 17 is part of the first position, whereas the head position recited in lines 8-9 is part of the second position—implying that these are different head positions.  
Claim 1 recites “a triangulation model that receives facial landmarks and body skeleton of the occupant”.  The examiner believes that triangulation model does not actually receive a body skeleton of the applicant, but instead receives information regarding the location of the skeleton.  The examiner believes that his should be replaced with data or information about the facial landmarks and body skeleton.
Claim 1 recites “the triangulation model generates a seat position, from the neural network”.  The examiner notes that the seat position is disclosed as being from the triangulation model, which is described as separate from the neural network.  It is not clear how the seat position can be from both the triangulation model and the neural network.  
Claim 4 recites “a seat position” in line 5.   Claim 4 depends from claim 1 which also recites “a seat position” and “the seat position”.  It is unclear if the seat position of claim 4 is the same seat position as that claimed in claim 1.  
Claim 5 recites “an airbag for front collision” and “an airbag for rear collision”.  It is unclear if these are the same or different airbags. The examiner recommends that this be replaced with a first airbag for front collision and a second airbag for rear collision.
Claims 2, and 4-6 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gronau (WO 2020/165908 A3, hereinafter “Gronau”) in view of Fujii et al (US PG Pub. 2018/0150707, hereinafter "Fujii").
Regarding Claim 1, Gronau discloses an occupant position detection system, comprising: 
an imaging device configured to capture an image of an occupant seated on a seat provided in an interior of a vehicle (see at least Gronau 110 and ¶¶129, 131 “2D or 3D imaging device…” and “monitoring system 110 may further include a face detector sensor”);
a sensor provided on the seat (see at least Gronau 114 and ¶183 “additional data may include…vehicle sensors, such as…seat sensors” and 232’-238’ as shown in Figure 2B)
a central processing unit (processors, see at least Gronau ¶¶144, 145) configured to: 
calculate a first position of the occupant from the image captured by the imaging device (see at least Gronau ¶¶ 227 and 228 “the one or more images are analyzed using one or more processor, such as processor 252 …” and “the width and length of the person upper part (e.g. head and torso) may be estimated by identifying the location of the top of the person, e.g. the edge of the person, for example, the top of the occupant's head, in the obtained image and comparing that location to the location of the person torso to yield a length measurement, for example in pixels, of the upper part of the occupant’s body (e.g. head and torso”.  Gronau also discloses determining different poses including leaning forward or to the side, laying down, and uses a skeletal model.); 
calculate a second position which includes a head position of the occupant from a detection result of the sensor (see at least Gronau ¶184 “At step 330 the obtained data including the sensory data and the additional data relating to the vehicle's state and/or condition are analyzed for example by the processor 252 to extract detailed information on one or more objects and/or interior passengers compartment. According to some embodiments, the extracted information may include occupancy state and/or details on the one or more objects of interest and/or portions of the objects and/or areas in the vehicle. For example, the analysis may include identifying one or more body parts of passengers in the vehicle cabin such as the face, hands, torso and/or other body parts of the passengers.”, where Gronau has defined occupancy to include the occupants’ location in space ¶108. Further, Gronau teaches in ¶¶194 and 197 determining the position of the identified passengers, for example whether a passenger is sitting straight or leaning to the side or forward”: and the “determination and orientation of an object…monitoring the rear of an occupant’s head…monitor head direction of occupants… monitor gaze direction” Further the examiner notes that the determination of location of the face is interpreted to include determining the head position.  The Examiner notes that all of these are taught as possible outputs of a fusing process which includes the sensor information from the seat.); 
calculate an occupant position by fusing the first position and the second position (see at least Gronau ¶192 “data inputs are fused by fusing algorithm”  See also the recursive nature in 6A, where the additional data may be used to update the vehicle occupancy state and then fused again with determination of initial image data, see also ¶197 “the fusion may output…position and/or orientation of the object, position of occupant, body pose…”); and 
output information on the occupant position calculated by the occupant position calculating unit, to a safety device (see at least Gronau ¶259 “the processor 252 may output data or signals which may be used to provide information and/or for controlling devices, units or applications on the vehicle…such as an alarm, alert or a lighting may alert on [sic] out-of-position and accordingly activate an occupant protection apparatus (e.g. airbag)” and ¶178 “data output can be transmitted via Bluetooth to the vehicle computing unit…and may be further  presented to the driver on the vehicle” or to the monitoring unit interface)
wherein the central processing unit includes a neural network that receives the image captured by the imaging device (see at least ¶¶195-197 “the analysis is performed using one or more of machine learning algorithms.  These may include…Neural Network such as Convolutional Neural Network detection alforithms.”)
a triangulation model that receives facial landmarks and a body skeleton of the occupant (see at least Gronau ¶264 and “the fusing process includes using fusing algorithms to combine two or more types of data inputs such as face detection data, optical flow data, skeleton models and/or prior knowledge.” The examiner notes that the specification does not describe in detail what Applicant intends to be a triangulation model.  Accordingly, the examiner interprets triangulation model broadly to include a mathematical model.)
and a fusion unit that fuses a head position, a body position to output a first position (See at least 6A, B,C ¶276 “In some cases, the measurement model may be or may include the fusing algorithm as illustrated in FIGS. 6A, 6B and 6C. According to some embodiments, the fusing process includes using fusing algorithms to combine two or more types of data inputs such as face detection data, optical flow data, skeleton models and/or prior knowledge” in addition to the fusion discussed in ¶184, 194).

Gronau discloses the occupant position detection system as described above, including considering the seat position (see at least Gronau ¶168), but does not explicitly teach a triangulation model that generates a seat position and then using the seat position in the fusion of the head and body.  
Fujii teaches a model that generates a seat position (see Fujii at least Figure 13 and 14 and  ¶140-142 Fujii teaches that the load is used to calculate the seat position which is then used as a   a correction factor for the height of the occupant “The passenger information calculation unit 27 converts the load ratio R to the correction factor P3 by Equation (9) below (S406) and corrects the sitting height H by Equation (10) below using a correction factor P3 (S407)….However, as illustrated in FIG. 14, C is a constant, and is a value of the load ratio R in a case where the reclining angle is a reference angle (N degree). In addition, β is a constant and is a positive value…β is calculated in advance by experiments or calculations so as to match the relationships of Equations (9) and (10) with the relationship shown in FIG. 14, and is preset in the passenger information calculation unit 27. Therefore, by using Equations (9) and (10), the passenger information calculation unit 27 uses the state in which the passenger is seated on the backrest portion 14 that is tilted at the reference angle (N degree) as a reference, and in a case where the passenger is seated with the upper body tilted in the longitudinal direction from the reference, it is possible to obtain an estimated value of the sitting height in a case where the occupant is seated in the reference state”. and ¶131 and 136 “when the sitting height is calculated based on only the information on the face of the passenger, an error due to the tilt angle of the backrest portion 14 with respect to the seat portion occur…” and “calculation unit 27 estimates the sitting height H’ in a case where the reclining angle is N degree…” Again, The examiner notes that the specification does not describe in detail what Applicant intends to be a triangulation model.  Accordingly, the examiner interprets triangulation model broadly to include a mathematical model).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gronau to include the seat position to fuse together with the head and body information of Gronau in order to calculate the first position because as Fuji teaches the seat position can affect the occupant position detection and considering the seat position increases the detection accuracy of the passenger which can increase safety airbags may be deployed (see Fujii ¶132).
Regarding claim 4, the combined Gronau and Fujii discloses the occupant position detection system according to claim 1, wherein the central processing unit is configured to calculate a torso/body posture in two dimensions, and output the second position ((see at least Gronau ¶184 “At step 330 the obtained data including the sensory data and the additional data relating to the vehicle's state and/or condition are analyzed for example by the processor 252 to extract detailed information on one or more objects and/or interior passengers compartment. According to some embodiments, the extracted information may include occupancy state and/or details on the one or more objects of interest and/or portions of the objects and/or areas in the vehicle. For example, the analysis may include identifying one or more body parts of passengers in the vehicle cabin such as the face, hands, torso and/or other body parts of the passengers.”, where Gronau has defined occupancy to include the occupants’ location in space ¶108. Further, Gronau teaches in ¶¶194 and 197determining the position of the identified passengers, for example whether a passenger is sitting straight or leaning to the side or forward”: and the “determination and orientation of an object…monitoring the rear of an occupant’s head…monitor head direction of occupants… monitor gaze direction” Further the examiner notes that the determination of location of the face is interpreted to include determining the head position.  The Examiner notes that all of these are taught as possible outputs of a fusing process which includes the sensor information from the seat.). 
The combined Fujii discloses the seat position in three dimensions and combining that information with torso positioning (see at least Fujii Figure 13 and 14). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gronau with Fujii to include the seat position in the calculation of a second position because, as Fuji teaches, the seat position can affect the occupant position detection and considering the seat position increases the detection accuracy of the passenger which can increase safety airbags may be deployed (see Fujii ¶132).
Regarding Claim 5, Gronau discloses the occupant position detection system according to claim 1, wherein the safety device comprises an airbag for front collision, an airbag for rear collision, a side impact airbag, a seat mounted airbag, a head rest, a retractor, a seat recliner (see at least Gronau ¶43 airbag in dashboard reads on at least airbag for front collision, though the examiner notes that “for” provides intended use and though an airbag may situation in the front of the vehicle it may be for any collision”). 
Regarding Claim 6, Gronau discloses the occupant position detection system according to claim 1, wherein the safety device is configured to provide guidance by voice or visually (see at least Gronau ¶259 “the processor 252 may output data or signals which may be used to provide information and/or for controlling devices, units or applications on the vehicle…such as an alarm, alert or a lighting may alert on [sic] out-of-position and accordingly activate an occupant protection apparatus (e.g. airbag)” and ¶178 “data output can be transmitted via Bluetooth to the vehicle computing unit…and may be further  presented to the driver on the vehicle” or to the monitoring unit interface).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gronau and Fujii in view of Mansour (US PG Pub. 2016/0266186, hereinafter "Mansour ").
The combination of Gronau and Fujii disclose the occupant position detection system according to claim 1, wherein the occupant position calculating unit is configured to calculate a position by fusing the first position and the second position (see at least Gronau ¶192 “data inputs are fused by fusing algorithm”  See also the recursive nature in 6A, where the additional data may be used to update the vehicle occupancy state and then fused again with determination of initial image data, see also ¶197 “the fusion may output…position and/or orientation of the object, position of occupant, body pose…”). Further, Gronau discloses Kalman filters are conventional tracking algorithms to determine occupant position (see at least Gronau ¶165) However, the combination of Gronau and Fujii do not explicitly teach that the fusing is done by linear combination using a minimum means square error method, and calculate the occupant position by applying a Kalman filter to a result of calculation. 
Mansour teaches the method of linear combination using a minimum means square error method such as a Kalman filter (see at least Mansour ¶8, “The Kalman filter is the optimal linear minimum mean-square estimator (MMSE) for sequential estimating of signals in white noise”).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to be obvious to use a  linear combination using a minimum mean square error method by applying a Kalman filter in the invention of the combined Gronau and Fujii, because as Mansour teaches, (see at least Mansour ¶8), Kalman filtering, a linear (MMSE) uses a series of measurements containing noise and other inaccuracies, and produces estimates of unknown variables that tend to be more precise than those based on a single measurement alone”, and thus, would have provided a more precise determination of occupants’ position in the combination of Gronau and Fujii.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumagai (WO2021/156914) discloses determining occupant positioning including facial landmarks, skeletal estimation, head location unit.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662